               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

MICHAEL BYRNE HELMS,         )
J.T. HELMS,                  )
                             )
        Plaintiffs,          )
                             )
v.                           )                CV418-103
                             )
MACY’S RETAIL HOLDING, INC., )
et al.,                      )
                             )
        Defendants.          )


                                   ORDER

     The parties filed their notice of settlement on February 22, 2019,

indicating that they would file a stipulated dismissal within 60 days,

“depending on the ability to resolve an issue regarding a claimed Medicare

lien.” Doc. 22. There has been no further activity in this case. It is

therefore unclear whether the parties have resolved their dispute, or

intend to proceed with the case.

     Within 14 days of the date this Order is served, the parties shall

either (1) file their stipulation of dismissal under Fed. R. Civ. P. 41, or

(2) otherwise apprise the Court of the status of their settlement. Failure

to respond will result in a recommendation of dismissal. See Fed. R. Civ.
P. 41(b) (authorizing district courts to dismiss an action for failure to obey

a court order); L.R. 41.1(c) (authorizing district court to dismiss for lack

of prosecution); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(courts have the inherent authority to dismiss claims for lack of

prosecution); Collins v. Lake Helen, L.P., 249 F. App’x 116, 120 (11th Cir.

2007) (“[D]istrict court[s] possesses the inherent power to police [their]

docket[s]” and to prune out those cases left to languish by their litigants).

     SO ORDERED, this                ay o
                               10th day     ay, 2019.
                                        of May,  0 9.

                                   _____________________________
                                    ____________________________
                                   CHRIS     E L. RAY
                                    HRISTOPHER
                                       STOPH
                                           HER
                                   UNITED STATES MAGISTRATE JU
                                                             UDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      2
